Mr. President, at the outset I should like to offer you 
my sincere congratulations on your brilliant election to 
the presidency of the General Assembly at its sixty-
second session. I assure you of my delegation’s full 
cooperation. It will spare no effort to contribute to the 
success of the deliberations of this session, at your 
side, of course, because Benin is one of the Vice-
Presidents. 
 I also pay tribute to the excellent job done by 
your predecessor, Her Excellency Mrs. Haya Rashed 
Al-Khalifa. Throughout her term she was able to give 
new momentum to the General Assembly by 
relaunching the dialogue on the implementation of the 
global partnership for development. Under her clear 
direction our delegations were able to thoroughly study 
the many questions that have been pending within the 
framework of the implementation of the conclusions of 
the 2005 Summit, and they have been able to assess the 
challenges to be met.  
 We also express appreciation to the new United 
Nations Secretary-General, His Excellency Mr. Ban 
Ki-moon. He has been able to follow in the footsteps of 
his illustrious predecessor, Mr. Kofi Annan, by 
maintaining the pace of his reforms. Mr. Ban has not 
only maintained the momentum of the reforms but has 
also given them a visible personal mark that denotes a 
will to streamline in an innovative and consensual way 
the use of resources available for concrete action in 
keeping with the perils that confront us.  
 We support the United Nations, which must assert 
itself as an effective organization, capable of serving as 
a melting pot for multilateral, inclusive, productive and  
conclusive cooperation in the search for appropriate 
solutions to the many challenges of our time. 
 These challenges include ongoing conflicts, the 
rise of extremism, the weakening and destabilization of 
entire regions, the continued impoverishment of the 
most vulnerable populations and the practice of trade 
subsidies and protectionism in developed countries. 
They deny us our comparative advantages and stifle 
our producers by distorting the international market. It 
is necessary and urgent to establish a safety net so that 
African countries affected by subsidies can compensate 
for the enormous losses that they suffer. In addition, 
social inequalities between States and within our 
societies are ever greater. The proliferation of endemic 
diseases decimates human resources. Malnutrition, 
desertification and coastal erosion dangerously reduce 
vital space and accentuate competition for survival, 
together with repeated flooding resulting from global 
warming linked to climate change. 
 We have indeed made considerable progress since 
the Rio Summit in terms of the implementation of 
instruments for global governance in the area of the 
environment. Given the warnings and many alarms that 
scientists have sent us in recent years we now need to 
accelerate their comprehensive implementation, 
because they give clear guidance to the efforts 
undertaken by men to restore control over phenomena 
and changes that jeopardize the conditions of our 
existence on Earth. It is urgent to maximize synergies 
within the framework of the implementation of these 
instruments to ensure greater effectiveness. That is one 
of the urgent tasks to be put on the agenda of the 
Conference of the Parties to the United Nations 
Framework Convention on Climate Change scheduled 
for December 2007 in Bali, Indonesia. 
 The risks stemming from climate change are 
terrifying, particularly for low-income coastal 
countries such as Benin. They dictate that we act in 
advance instead of in response because we need to deal 
with well-established contingencies via a precautionary 
approach and by consistent implementation of the 
principle of common but differentiated responsibility. 
Beyond the vast investments required to deal with 
coastal erosion and the deterioration of lands, the 
eradication of poverty and improving the living 
conditions of the poorest sections of the population are 
essential aspects of efforts undertaken to strengthen the 
resistance of our societies to the negative impacts of 
climate change.  
 Above all we must increase our efforts to 
transform our patterns of consumption and global 
energy policies by using renewable energy sources. By 
way of example, switching from firewood to solar 
stoves would save many hectares of forests that are 
annually decimated by the poorest populations to 
ensure their energy supplies. It has been established 
that the manner in which the world’s energy needs, 
particularly those of developing countries, will be 
covered in the decades to come will be key to our 
ability to address climate change. We need to carry out 
a change of mindset to bring about a change in 
behaviour. To do this, the question of financing needs 
to be resolved in a clearly understood spirit of 
international solidarity and interdependence. 
 The international community will need to deliver 
on the pledges made in Monterrey and Gleneagles by 
mobilizing the funds to ensure implementation of the 
national programmes of action and adaptation and the 
implementation of the Millennium Development Goals. 
It is fortunate that the high-level dialogue to be held in 
New York on 23 and 24 October 2007 and the meeting 
to be held in Qatar in 2008 will give us an opportunity 
to bring about a thorough evaluation of the situation in 
order to seek the optimum solutions to the problems 
before us.  
 Assessing performance in the area of financing 
for development is how we should measure the 
effectiveness of international financial institutions. Our 
hope is that appropriate reforms will be undertaken so 
that they will be able to fully shoulder their 
responsibilities in terms of mobilizing resources for 
poor countries so that they can make up the lag. 
 Special attention needs to be given also to 
internal constraints related to governance and to the 
meagre mobilization of local resources that curb 
economic and social development. The Government of 
Benin, for example, has intensified its efforts to root 
out corruption and promote transparent and effective 
management of public finances. Our efforts in these 
areas are coupled with measures to facilitate 
investment, including the establishment of a 
presidential investment council and the proclamation 
of free nursery and primary schooling, measures that 
have been judged to be essential for the continued 
strengthening of democracy, economic growth and 
social progress. The assistance from the international 
community is greatly appreciated and is now being 
directed exclusively to the goals agreed upon. In this 
regard, Benin has joined the peer review mechanism 
instituted by the African Union within the framework 
of the promotion of good governance and 
peacebuilding continent-wide. 
 Our search for solutions to the new threats can 
only progress if we are able to preserve international 
peace and security. It is disappointing that our efforts 
since the 2005 Summit to reform the body which has 
the primary responsibility for this, have been less than 
conclusive. We need to rekindle our fervour in order to 
give the Organization a Security Council that is more 
representative in terms of its membership and more 
transparent and effective in its working methods. 
Whatever the formula decided upon, reform of the 
Security Council cannot be viable if it does not take 
into account the realities of today’s world, which differ 
greatly from those of the 1940s. It cannot be fair if it 
does not rationally rectify the boundless harm done to 
Africa by excluding it from the category of permanent 
members of the Security Council. 
 Reform of the Council will undoubtedly reflect 
on its authority and its ability to fulfil its mandate in a 
satisfactory manner with respect to the situations 
concerning the fundamental principles of the Charter, 
such as the ongoing Israeli-Palestinian conflict, which 
is more than 50 years old now. That conflict continues 
to destabilize the Middle East, and it cannot be 
otherwise so long as the vision of two sovereign, 
contiguous States has not been implemented and the 
occupied territories, including the Golan Heights and 
the Shaba’a farmlands, have not been returned. 
 We are also concerned by the continued arms race 
and the proliferation of weapons of mass destruction, 
as well as the stalemate in the multilateral negotiations. 
We need to stem the illicit trafficking in small arms and 
light weapons by adopting and implementing a treaty 
on arms trafficking. The proliferation of non-State 
armed groups, widespread violations of international 
humanitarian law and war crimes against civilian 
populations, particularly against women and children 
in situations of conflict, must continue to be given our 
unswerving attention. The perpetrators of these crimes 
need to be tried by the International Criminal Court, 
whose role as a deterrent needs to be enhanced by 
greater cooperation with the Security Council and the 
authority to initiate proceedings itself. We welcome the 
fact that great progress has been made in the 
deployment of a United Nations mechanism for 
monitoring and outreach on the recruitment and use of 
children in armed conflicts and on the possibility of it 
being extended. 
 Cooperation between the United Nations and the 
African Union within the framework of the 
implementation of the Union’s 10-year plan of support 
for capacity-building needs to be continued in 
accordance with the spirit of Chapter VIII of the 
Charter. Management of the situation in Darfur has 
given us a field for experimentation that will enable us 
to draw lessons to strengthen the effectiveness of this 
cooperation beyond the constraints and handicaps by 
looking at optimal solutions. We welcome the 
establishment of the hybrid force. Our hope is that its 
numerical and logistical capacities will enable it to 
deal with the crisis. We hope that similar efforts will be 
undertaken for Somalia. 
 The promotion of human dignity is necessary to 
be able continually to strengthen international peace 
and security. It is at the heart of the Universal 
Declaration of Human Rights, proclaimed on 
10 December 1948. We commemorate its sixtieth 
anniversary next year. This is an opportunity to 
undertake singular and proactive action to disseminate 
human rights for rural and peri-urban populations and 
communities, which are for the most part illiterate. 
These social strata have been cut off from the benefits 
of human rights but would be empowered and would 
become responsible for their own fulfilment if given 
access to human rights.  
 My country, which is firmly committed to 
democracy, here reiterates its unswerving commitment 
to make an effective contribution commensurate with 
its means to the protection and promotion of human 
dignity. That is the aim of my country’s proposal for a 
new agenda item at the current session of the General 
Assembly with the consensus title of “Celebration of 
the sixtieth anniversary of the Universal Declaration of 
Human Rights”. A draft resolution will be submitted 
and negotiated under this item. It could also serve as 
the framework for the proclamation of an international 
year for the promotion, dissemination and 
appropriation of human rights. 
 In that connection, my country, together with the 
United Nations Democracy Fund (UNDEF) and all 
interested parties, proposes to organize an international 
conference in 2008 on the challenges and issues 
involved in democratic changes of government. I urge 
all United Nations Member States to support these  
initiatives so that they will come to pass for the 
betterment of our peoples. 
